DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 11/28/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/2022.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 11/28/2022 has been entered. Claim 10 has been amended, and no claims have been added or cancelled. Claims 10-20 are withdrawn due to a restriction/election requirement. Accordingly, claims 1-20 are pending with claims 1-9 under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 requires that the first polymer strand is “(PVA), polyamides, polyacryl amide, derivatives thereof, and combinations thereof” while the second polymer strand is “polyacrylic acid (PAA), polyvinyl pyrrolidone (PVP), polymethyl methacrylate (PMMA), polyvinyl methyl ether-maleic anhydride (PVME-MA), derivatives thereof, and combinations thereof”. However, claim 2 requires all of the limitations of claim 1, which explicitly states that “the first polymer strand and the second polymer strand are both polymer strands of the same thermoplastic polymer”.
However, it is noted that the present application (serial number 17/838,936) is a continuation of application 15/680,733 (hereinafter ‘733). The currently-elected group of claims (instant claims 1-9) generally corresponds to non-elected claims 19-28 of ‘733. In the original group of claims filed in ‘733 (the claims filed 08/18/2017), claim 19 of ‘733 was the independent claim (corresponding generally to instant claim 1); the limitations of the first and second polymer strands being the same thermoplastic polymer were present in dependent claim 27 of ‘733 (also in instant claim 1), which depended from claim 19 of ‘733. However, the limitations of the first polymer strand being “(PVA), polyamides, polyacryl amide, derivatives thereof, and combinations thereof” and the second polymer strand being “polyacrylic acid (PAA), polyvinyl pyrrolidone (PVP), polymethyl methacrylate (PMMA), polyvinyl methyl ether-maleic anhydride (PVME-MA), derivatives thereof, and combinations thereof” were in another dependent claim – claim 20 of ‘733 – which depended from claim 19 of ‘733, not claim 27 of ‘733. Thus, instant claim 2 fails to comply with the written description requirement because not only was the embodiment represented by instant claim 2 (i.e. both ‘same’ and ‘different’ embodiments being combined) not described in the specification to reasonably convey to one skilled in the art that the inventor(s) has possession of the claimed invention, but also, the embodiment was not described in the original set of claims in ‘733.
In this particular instance, while the limitations may have simply been present in the parent ‘733 case, the embodiment resulting from combining the limitations was not reasonably described in the disclosure to suggest that the inventor(s) had possession of the claimed invention. Paragraph [0033] describes the embodiment in which the thermoplastic polymers are the same, while paragraph [0034] describes the embodiment in which the thermoplastic polymers are different, which is mutually exclusive from the embodiment in [0033]. There is no additional disclosure in the art that would suggest to a POSITA how the two teachings can be present in the same embodiment (as the parent ‘733 case described them as separate embodiments appearing to be mutually exclusive). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification; even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement (MPEP 2163.03 V.).

Claim 7 requires that the first and second polymer strands are both thermoplastic polymers that are different from one another. Claim 7 requires all of the limitations from claim 1, which requires that the first and second polymer strands are both polymer strands of the same thermoplastic polymer:
However, it is noted that the present application (serial number 17/838,936) is a continuation of application 15/680,733 (hereinafter ‘733). The currently-elected group of claims (instant claims 1-9) generally corresponds to non-elected claims 19-28 of ‘733. In the original group of claims filed in ‘733 (the claims filed 08/18/2017), claim 19 of ‘733 was the independent claim (corresponding generally to instant claim 1); the limitations of the first and second polymer strands being the same thermoplastic polymer were present in dependent claim 27 of ‘733 (also in instant claim 1), which depended from claim 19 of ‘733. However, the limitation of the first and second polymer strands being different from one another were in another dependent claim – claim 25 of ‘733 – which depended from claim 19 of ‘733, not claim 27 of ‘733. Thus, instant claim 7 fails to comply with the written description requirement because not only was the embodiment represented by instant claim 7 (i.e. both ‘same’ and ‘different’ embodiments being combined) not described in the specification to reasonably convey to one skilled in the art that the inventor(s) has possession of the claimed invention, but also, the embodiment was not described in the original set of claims in ‘733.
In this particular instance, while the limitations may have simply been present in the parent ‘733 case, the embodiment resulting from combining the limitations was not reasonably described in the disclosure to suggest that the inventor(s) had possession of the claimed invention. Paragraph [0033] describes the embodiment in which the thermoplastic polymers are the same, while paragraph [0034] describes the embodiment in which the thermoplastic polymers are different, which is mutually exclusive from the embodiment in [0033]. There is no additional disclosure in the art that would suggest to a POSITA how the two teachings can be present in the same embodiment (as the parent ‘733 case described them as separate embodiments appearing to be mutually exclusive). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification; even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement (MPEP 2163.03 V.).
Claim 8 is rejected as being dependent from rejected parent claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires that the first polymer strand is “(PVA), polyamides, polyacryl amide, derivatives thereof, and combinations thereof” while the second polymer strand is “polyacrylic acid (PAA), polyvinyl pyrrolidone (PVP), polymethyl methacrylate (PMMA), polyvinyl methyl ether-maleic anhydride (PVME-MA), derivatives thereof, and combinations thereof”. However, claim 2 requires all of the limitations of claim 1, which explicitly states that “the first polymer strand and the second polymer strand are both polymer strands of the same thermoplastic polymer”. Claim 2 is indefinite because it must require that both polymer strands are the same polymer, and simultaneously requires that the polymer strands are different from one another (in view of none of the listed species being common between the first and second polymer strands), which renders the metes and bounds of the claim unclear because the limitations are mutually exclusive and yet claimed simultaneously.
	Claim 7 requires that the first and second polymer strands are both thermoplastic polymers that are different from one another. However, claim 7 requires all of the limitations from claim 1, which requires that the first and second polymer strands are both polymer strands of the same thermoplastic polymer. The limitation is indefinite because the metes and bounds of the claim are unclear – that is, it is unclear whether the thermoplastic polymers are the same or are different because the limitations are mutually exclusive and yet claimed simultaneously.
	Claim 8 is rejected as being dependent from rejected parent claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (US 20150069649 A1) as evidenced by Gohil et al. (NPL; “Studies on the Cross-linking of Poly(Vinyl Alcohol)”, Journal of Polymer Research Vol. 13, 2006, pp. 161-169).
Regarding claim 1, Bai discloses three-dimensional printing processes which utilize printable fluids comprising a carrier fluid, a polymeric binder, and nanoparticles (Abstract).
Bai teaches that a solution containing a binder is ink-jet printed onto the build material layer in the pattern of the first of a series of slices of the article to be built (Abstract), meeting the claimed “A binder solution configured for use in binder jet printing”, 
With regard to the claimed binder “solution”, Bai teaches that the solution is in the form of a suspension containing nanoparticles in a carrier fluid [0033]. 
With regard to the binder solution comprising a comprising a “surfactant”, Bai teaches that dispersants, also known as surfactants, may be utilized in the carrier fluid [0039].
With regard to the binder solution containing and “a linkable thermoplastic binder”, Bai teaches using polyvinyl alcohol (PVA) [0036], which is a binder that is also a thermoplastic polymer. As will be discussed in greater detail below, PVA exhibits hydrogen bonding, meeting the claimed “linkable”; PVA is also “able” to be linked with other molecules by means of various chemical reactions (because PVA is not a 100% inert chemical substance, which means it can react, or “link”, with other substances/compounds), which also meets the BRI of “linkable”.
With regard to the limitations of “a linkable thermoplastic binder comprising
a first polymer strand and a second polymer strand, 
wherein the first polymer strand comprises a first functional group and the second polymer strand comprises a second functional group, 
and wherein the first and second functional groups are configured to non-covalently couple at least a portion of the second polymer strand with at least a portion of the first polymer strand; 
wherein the first polymer strand and the second polymer strand are both polymer strands of the same thermoplastic polymer, 

    PNG
    media_image1.png
    641
    689
    media_image1.png
    Greyscale
and wherein the first polymer strand further comprises the second functional group and the second polymer strand further comprises the first functional group”, the BRI of these limitations includes the interpretation that there are two polymer strands; the two polymer strands are both the same thermoplastic polymer, and that the two strands’ functional groups that couple with one another also comprise the same functional groups as one another. In other words, simply put, the BRI includes the interpretation that the two strands are the same as one another and non-covalently bond to each other. Thus, using PVA, as taught by Bai [0037], would meet the claimed limitations. The repeating unit of PVA is the following:
As can be seen above, PVA has the –OH (hereinafter “hydroxyl”) functional group. If PVA is used, multiple PVA molecules would be present, which meets the BRI of the claimed “first polymer strand” and “second polymer strand”; note that the claim does not require that the first polymer strand and the second polymer strand must be different from one another.
With regard to “non-covalently couple”, Gohil evidences that “The presence of a large number of hydroxyl groups in PVA results in strong hydrogen bonding (may be of both intermolecular and intramolecular types, which in turn affects the solubility of PVA in water” (p. 163, first column, first sentence). It is known in the chemical arts that hydrogen bonding is a type of non-covalent bonding – a strong attraction between the hydrogen atom (partial positive charge) of one functional group to an electronegative atom of another function group (in this case, the oxygen atom of another hydroxyl group). Thus, selecting PVA satisfies all of the above limitations for the claimed linkable thermoplastic binder.
With regard to the claimed binder solution comprising a “primer”, in the interest of clarity of the record and compact prosecution, the term “primer” is being interpreted consistent with [0033] of the instant specification – that is, a primer is a substance that may block coupling between the first and second functional groups of the polymer strands (examiner notes that the BRI of “primer” is broader than this interpretation). Bai teaches that binders include traditional binders such as polyvinyl alcohol (PVA), polyvinyl butyral (PVB), polyvinylpyrrolidone (PVP) and waxes [0036]. Bai further teaches that “When a binder or binders are used, it is preferred that the volatile liquid portion of the carrier fluid be a solvent for the binder or binders” [0036]. As such, in the case in which binders (plural) are used, the additional binder(s) (i.e. additional after PVA) is interpreted to meet the claimed “primer”, in view of the additional binder inevitably blocking at least some coupling between the first and second function groups of some of the polymer strands (such as the PVA polymer strands as discussed above). This is simply due to the fact that having additional, different molecules intermixed will mean that some of the PVA molecules will have additional, non-PVA molecules present between them, thereby necessarily blocking at least some of the PVA’s hydroxyl groups from hydrogen bonding (completely or partially) with one another.
Regarding claim 2, Bai teaches the binder solution of claim 1 above, and as discussed above, Bai meets the limitation of the first polymer strand being PVA [0036].
As discussed above, Bai teaches that binders include traditional binders such as polyvinyl alcohol (PVA), polyvinyl butyral (PVB), polyvinylpyrrolidone (PVP) and waxes [0036]. Bai further teaches that “When a binder or binders are used, it is preferred that the volatile liquid portion of the carrier fluid be a solvent for the binder or binders” [0036]. As such, in the case in which binders (plural) are used, additional binder(s) (i.e. additional after PVA) is interpreted to meet the claimed “primer” (as discussed in the rejection of claim 1 above) and the claimed “second polymer strand”. With further regard to PVA, PVB, and PVP, in the case in which all three components are used, PVA is interpreted as the “first polymer strand”, PVB is interpreted as the “primer” of claim 1, and PVP is interpreted as the claimed “second polymer strand”. With regard to the satisfaction of the claimed “non-covalently couple” limitations as required by claim 
    PNG
    media_image2.png
    470
    431
    media_image2.png
    Greyscale
1, the PVP has the following chemical structure for the repeating unit:

As can be seen from the chemical structure of PVP above, PVP contains a carbonyl group (C=O bond), which has an electronegative oxygen atom (oxygen necessarily has a partial negative charge when bonded to carbon due to being significantly more electronegative than carbon), that would necessarily exhibit hydrogen bonding with the partially positively charged hydrogen atom in the –OH (hydroxyl) group present in the PVA molecules of the “first polymer strand”. (NOTE: in the interest of clarity of the record, it is noted that none of the listed species for the “first polymer strand” in claim 2 have functional groups that are the same functional group as the functional groups of the species for the “second polymer strand” in claim 2; see 112(a) and 112(b) rejections above).
	Regarding claims 5-6, Bai teaches the binder solution of claim 1 above, and as discussed in the rejection of claim 1 above, it is known in the chemical arts that hydrogen bonding is a type of non-covalent bonding – a strong attraction between the hydrogen atom (partial positive charge) of one functional group to an electronegative atom of another function group (in this case, the oxygen atom of another hydroxyl group). 
A person of ordinary skill in the chemical arts understands that for hydroxyl (–OH) groups (meeting claim 6), each oxygen atom has a partial negative charge due to being electronegative, while each the hydrogen atom has a partial positive charge due to the hydrogen’s electrons being pulled towards the electronegative oxygen atom. As such, for a given pair of hydroxyl groups which are hydrogen bonding with one another, one hydroxyl group will serve as a hydrogen bonding acceptor or negatively charged, while the second hydroxyl group will serve as the hydrogen bonding donor or positively charged, which meets claim 5.
Regarding claim 7, Bai teaches the binder solution of claim 1 above, and further teaches binders include traditional binders such as polyvinyl alcohol (PVA), polyvinyl butyral (PVB), polyvinylpyrrolidone (PVP) and waxes [0036]. Bai further teaches that “When a binder or binders are used, it is preferred that the volatile liquid portion of the carrier fluid be a solvent for the binder or binders” [0036]. As such, in the case in which binders (plural) are used, and an additional binder such as PVB and/or PVP were used in combination with PVA, this meets the limitation in claim 7 of the first and second thermoplastic binders being different from one another, as both PVB and PVP are known thermoplastic polymers. (NOTE: in the interest of clarity of the record, it is noted that although limitations from the specification are not imported into the claims per MPEP 2111.01 II., none of the listed species for the “first thermoplastic polymer” in paragraph [0034] of the instant spec have functional groups that are the same functional group as the functional groups of the species for the “second thermoplastic polymer” in paragraph [0035] of the instant spec; also see 112(a) and 112(b) rejections above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. as evidenced by Gohil, as applied to claim 1 above, in view of Balistreri et al. (US 8568649 B1).
Regarding claims 3-4, Bai teaches the binder solution of claim 1 above, but is silent regarding the molecular weights of the first and second polymer strands.
Balistreri teaches three-dimensional printing processes (col. 1-2), and further teaches laying ceramic powder and a binder substantially free of cellulose (col. 2, lines 58-62). In a preferred embodiment, the binder comprises PVA, and the PVA has a molecular weight in the range of 7,000 to 15,000 (col. 2, lines 63 – col. 3, line 5) (a person of ordinary skill in the polymer arts understands that polymer molecular weights are conventionally described without units, but it is understood that the molecular weight is the average weight in g/mol or Da for Dalton; 1 Da = 1 g/mol). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PVA having a molecular weight in the range of 7-15K for each of the first polymer strand and the second polymer strand, based on the disclosure of Balistreri, as doing so would ensure that the binder is not too viscous for use in a 3D printing machine (Balistreri, col. 2, lines 63 – col. 3, line 5; also see Bai, [0045]), which meets claims 3 and 4, respectively.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. as evidenced by Gohil et al., as applied to claims 7 and 1 above, respectively.
Regarding claim 8, Bai teaches the binder solution of claim 7 above, but does not explicitly teach that the ratio of the first thermoplastic polymer to the second thermoplastic polymer being 5:1. However, in the case in which PVA is interpreted as both the first and the second thermoplastic polymer, the ratio would be [amount of PVA as first thermoplastic polymer]:[amount of PVA as second thermoplastic polymer], which can encompass any ratio (so long as the second thermoplastic polymer is not 0, as such would be undefined). Thus, any ratio encompasses a ratio of 5:1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). Furthermore, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (MPEP 2144.05).
Regarding claim 9, Bai teaches the binder solution of claim 1 above, and further teaches that in a preferred embodiment which utilized PVP as a binder, the viscosity was about 6.8 centipoise for a “15% loading” composition [0044]. Furthermore, the printing machine had a preferred fluid viscosity range of 6-10 centipoise [0045]. Thus, although Bai does not explicitly teach an embodiment which utilized PVA and had a viscosity within a range of 6-10 centipoise, it is clear from the disclosure of Bai that a viscosity of about 6-10 centipoise is preferred for any solution containing the above-described binder(s). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PVA alone or in combination with other binders, such that the resulting viscosity lies within 6-10 centipoise, which is within the applicant’s claimed range of 2-200 centipoise. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735